Citation Nr: 1726641	
Decision Date: 07/12/17    Archive Date: 07/20/17

DOCKET NO.  13-03 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether the reduction in rating from 10 percent to 0 percent, effective December 1, 2010, for a fracture dislocation of the fifth metacarpal and degenerative change in the right first metacarpal, was proper.

2.  Whether the reduction in rating from 10 percent to 0 percent, effective December 1, 2010, for a left hand contusion, was proper.

3.  Entitlement to a rating in excess of 10 percent for a fracture dislocation of the fifth metacarpal and degenerative change in the right first metacarpal.

4.  Entitlement to a rating in excess of 10 percent for a left hand contusion.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Daniels, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to March 2005.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) regional office (RO) in Waco, Texas.  

In August 2005, the Veteran's fracture dislocation of the fifth metacarpal and degenerative change in the right first metacarpal and left hand contusion were granted with a zero percent evaluation, effective April 1, 2005.  In June 2008, the disabilities were increased to a 10 percent evaluation, effective August 17, 2007.  In September 2010, however, the disabilities were decreased to a zero percent evaluation, effective December 10, 2010.

The issues of entitlement to a rating in excess of 10 percent for a fracture dislocation of the fifth metacarpal and degenerative change in the right first metacarpal and entitlement to a rating in excess of 10 percent for a left hand contusion are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO's decision to reduce the Veteran's rating for a fracture dislocation of the fifth metacarpal and degenerative change in the right first metacarpal does not reflect consideration of whether the noted improvement reflected improvement in the Veteran's ability to function in the ordinary conditions of life and work.  

2.  The RO's decision to reduce the Veteran's rating for a left hand contusion does not reflect consideration of whether the noted improvement reflected improvement in the Veteran's ability to function in the ordinary conditions of life and work.  


CONCLUSIONS OF LAW

1.  The reduction in rating from 10 percent to 0 percent, effective December 1, 2010, for a fracture dislocation of the fifth metacarpal and degenerative change in the right first metacarpal, is void ab initio, and restored, effective from that date.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.3, 4.10, 4.13 (2016).

2.  The reduction in rating from 10 percent to 0 percent, effective December 1, 2010, for a left hand contusion, is void ab initio, and restored, effective from that date.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.105, 3.344, 4.1, 4.2, 4.3, 4.10, 4.13 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  38 C.F.R. § 3.344.  The United States Court of Appeals for Veterans Claims (Court) has consistently held that when a disability rating is reduced without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).

Prior to reducing a Veteran's disability rating, VA is required to comply with several regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2016); see Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

Generally, when reduction in the rating of a service-connected disability is contemplated and the lower rating would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2016).

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344(a) and (b).  These provisions provide that rating agencies will handle cases affected by change of medical findings so as to produce the greatest degree of stability of disability ratings consistent with the laws and VA regulations governing disability compensation and pension.

The provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings that have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement in these disabilities will warrant a reduction in rating.

Under 38 C.F.R. § 3.344(a) and (b), VA must find the following before reducing a rating: (1) based on a review of the entire record, the examination forming the basis for the reduction is full and complete, and at least as full and complete as the examination upon which the rating was originally based; (2) the record clearly reflects a finding of material improvement; and, (3) it is reasonably certain that the material improvement found will be maintained under the ordinary conditions of life.  See Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 413, 419 (1993).

The provisions of 38 C.F.R. § 3.344(a) and (b) further provide certain procedural protections to a Veteran in regards to reductions of rating ratings.  As noted above, the regulation is applicable if the rating was in effect more than five years; otherwise, 38 C.F.R. § 3.344(c) is applicable.

Where a rating reduction was made without observance of law, the reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated (although post-reduction medical evidence may be considered in the context of considering whether actual improvement was demonstrated).  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-82 (1992).  The Veteran need not demonstrate that he is entitled to retain the higher rating; rather, it must be shown by a preponderance of the evidence that the RO's reduction was warranted.  See Brown, supra; Kitchens, 7 Vet. App. 320 (1995).

As an initial matter, 38 C.F.R. § 3.344(a) and (b) are not applicable in this case.  The Veteran's 10 percent rating for his fracture dislocation of the fifth metacarpal and degenerative change in the right first metacarpal was assigned beginning August 17, 2007, and the 10 percent rating for his left hand contusion was assigned beginning August 17, 2007.  Thus, the 10 percent ratings were not in effect for greater than 5 years as of December 1, 2010.

However, the Board finds that the proper findings for rating reductions were not made in this case.  Specifically, the Board notes that under Faust, two findings are necessary in this case in order for the reductions to be proper: (1) that an improvement in the disability has actually occurred; and, (2) that improvement reflects an improvement in the Veteran's ability to function under the ordinary conditions of the Veteran's life and work.

The Board notes that the Veteran's 10 percent evaluation for his left hand contusion was assigned based on the finding in a January 2008 VA examination of symptoms of pain severe enough to warrant a maximum evaluation of 10 percent.  The Veteran's 10 percent evaluation for his fracture dislocation of the fifth metacarpal and degenerative change in the right first metacarpal was also assigned because the symptoms from pain were severe enough to warrant a maximum evaluation of 10 percent.

In the May 2010 rating decision that proposed the reduction and the September 2010 rating decision that finalized the reduction, the RO found that the Veteran's fracture dislocation of the fifth metacarpal and degenerative change in the right first metacarpal and the Veteran's left hand contusion met the rating criteria for a 0 percent rating based on a December 2009 VA examination.  The RO indicated which specific findings in that examination that they relied upon in effectuating the reduction, and the Board finds that the first finding under Faust was properly made.

However, at the time of the reduction, the Board does not find that adequate consideration was given to the issue of whether there was an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  More specifically, the action to reduce the ratings did not address these disabilities in the context of the Veteran's functioning in life and work.  Therefore, the Board is unable to adequately assess the propriety of the reduction in this case with respect to the second prong under Faust, namely whether the improvement reflected an improvement in the Veteran's ability to function under ordinary conditions of life and work.  Without such an explicit finding, the Board finds that it cannot properly analyze the rating-reduction issue currently on appeal.

The Board therefore finds that the reduction of the Veteran's disability rating for his fracture dislocation of the fifth metacarpal and degenerative change in the right first metacarpal and left hand contusion disabilities are void ab initio due to the lack of proper findings as to the second prong under Faust as noted above.  The Veteran's 10 percent rating for his disabilities are restored.  See 38 C.F.R. § 3.344(c); Faust, supra.  In so reaching that conclusion, the Board has appropriately applied the benefit of the doubt doctrine in this case.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

The reduction in rating for a fracture dislocation of the fifth metacarpal and degenerative change in the right first metacarpal was not proper; restoration of the 10 percent rating is granted, effective December 1, 2010.

The reduction in rating for a left hand contusion was not proper; restoration of the 10 percent rating is granted, effective December 1, 2010.


REMAND

Regrettably, a remand is necessary for further evidentiary development of the Veteran's appeal.  The Veteran's last VA hand examination was in December 2009, and he received treatment in June 2011 for bilateral numbness in his hands.  The Veteran alleges, however, that his disabilities have worsened since then, and therefore his claim must be remanded for a new VA examination.   See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity); Caffrey v. Brown, 6 Vet. App. 377, 381 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding, pertinent VA and/or private treatment records and associate those records with the claims file.

2.  Schedule the Veteran for a VA examination to determine the current severity of his fracture dislocation of the fifth metacarpal and degenerative change in the right first metacarpal and left hand contusion.  The claims file must be made available to and reviewed by the examiner.

3.  Following any additional indicated development, the RO should review the claims file and readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


